         Case 1:19-cv-04318-NRB Document 36 Filed 07/11/19 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------x
 FAN ENGINE SECURITIZATION LIMITED
 and JET ENGINE HOLDING S.A.R.L.,

                          Plaintiffs,
                                                                   MEMORANDUM AND ORDER
                 - against -
                                                                    19 Civ. 4318    (NRB)
 DEUTSCHE BANK TRUST COMPANY
 AMERICAS,

                          Defendant.
 ------------------------------------x
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


        The Court has received and reviewed your letters filed between

July 3 and July 9, 2019, addressing the proper scope of the summary

judgment motion authorized in our telephone conference on June 20,

2019 and confirmed            in plaintiff's         counsel's      letter of June 25,

2019.      The     breach     of   contract       issue    that     plaintiff    seeks    to

introduce is clearly outside the scope of the contemplated motion.

Moreover,     we      note    that,     as   this    Court       does   not   require    the

submission       of   a    proposed     order,      the   back    and   forth   about    the

wording of the proposed order is beside the point.



Dated:       New York, New York
             July 11, 2019



                                                     L-~
                                                    NAOMI REICTBUCHALD
                                                    UNITED STATES DISTRICT JUDGE



                                              1
